Citation Nr: 0808846	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss of the right ear.

2.  Entitlement to an initial compensable rating for a 
perforated tympanic membrane of the right ear. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hearing loss and a 
perforated tympanic membrane of the right ear, effective 
September 1, 2003.  


FINDINGS OF FACT

1.  Since the effective date of service connection, September 
1, 2003, the veteran's service-connected hearing loss has 
been manifested by auditory acuity level of no more than II 
in the right ear.  The hearing loss in her left ear is not 
service-connected..

2.  Since the effective date of service connection, September 
1, 2003, the veteran has received the maximum rating 
available for a perforated tympanic membrane of the right 
ear, and factors warranting extraschedular consideration have 
neither been shown nor alleged.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(2007). 

2.  The criteria for a compensable rating for a perforated 
tympanic membrane of the right ear has not been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2007); 38 C.F.R. §§ 3.321, 4.87, DC 6211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities, which are based, as 
far as practically can be determined, on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  When rating a service- connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Right Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

If impaired hearing is service-connected in one ear only and 
noncompensable, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2007).  
In this case, the veteran's left ear is not service-
connected.  Therefore, her nonservice-connected left ear will 
be assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the right ear do not meet the criteria for 
the alternate rating method, and thus her right ear hearing 
loss will only be rated by the usual method.  Furthermore, no 
examiner has certified that the use of the speech 
discrimination test was no appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reason.  38 C.F.R. § 4.85(c) (2007).

The veteran underwent VA audiological examinations in August 
2003, December 2005, and December 2007. 

On clinical evaluation in August 2003, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
35
30
50
LEFT
10
5
-5
0
5

The averages were 35 in the right ear and 3 in the left ear.  
Speech recognition ability under the Maryland CNC speech 
recognition test was 100 percent bilaterally. 

On the December 2005 evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
45
LEFT
10
15
5
10
20

The averages were 40 in the right ear and 12 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.

On examination in December 2007, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
45
LEFT
10
20
25
--
15

The averages were 37.5 in the right ear and 17.5 in the left 
ear.  Speech recognition ability under the Maryland CNC 
speech recognition test was 90 percent in the right ear and 
94 percent in the left ear.  

Because the veteran's left ear is not service connected, her 
left ear is designated a Roman Numeral I. 38 C.F.R. §§ 
3.383(a), 4.85(f).  For the right ear, the August 2003 and 
December 2005 average pure tone thresholds of 35 and 40 
decibels, along with speech discrimination percentages of 100 
and 94, respectively, warrant a designation of Roman Numeral 
I under Table VI of 38 C.F.R. § 4.85.  For the average pure 
tone threshold of 37.5, along with a speech discrimination 
percentage of 90 percent, as demonstrated on examination in 
December 2007, a designation of Roman Numeral II under Table 
VI of 38 C.F.R. § 4.85 is warranted.  Under Table VII of 38 
C.F.R. § 4.85, where the right ear is either Roman Numeral I 
or II, and the left ear is Roman Numeral I, the appropriate 
rating is 0 percent under DC 6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of her service-connected right ear 
hearing loss. However, according to the March 2003, June 
2005, and January 2007 audiometric test results, as compared 
to the rating criteria, an increased rating may not be 
granted.

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Perforated Tympanic Membrane of the Right Ear

The veteran's perforated tympanic membrane of the right ear 
is currently assigned a noncompensable rating pursuant to 38 
C.F.R. § 4.87, DC 6211.  That is the maximum rating available 
in the Rating Schedule for a perforation of the tympanic 
membrane.  Consequently, there is no legal basis upon which 
to award a higher schedular rating.

The Board has examined the evidence of record and finds that 
there is also no evidence of record to support referral for 
consideration of an extraschedular rating because the 
evidence does not show marked interference with employment or 
frequent hospitalization.  38 C.F.R. § 3.321(b).

Therefore the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  Therefore, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the record reflects that the veteran's 
adjudication claims file has been rebuilt following a lost 
volume.  The reconstituted record reflects that VA has made 
reasonable efforts to notify the appellant of the information 
and evidence needed to substantiate her claim.  The appellant 
was provided December 2003 and September 2006 rating 
decisions and from the record available to the Board a August 
2005 statement of the case and an October 2006 supplemental 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding her 
claims.  By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  Further, in correspondence dated in March 2007, 
the RO specifically informed the appellant of the information 
and evidence needed from her to substantiate her claims, 
evidence already submitted or obtained in her behalf, as well 
as the evidence VA would attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial compensable rating for hearing loss of the right 
ear is denied.

An initial compensable rating for a perforated tympanic 
membrane of the right ear is denied. 



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


